Motion, insofar as it seeks to resettle the order dated December 12, 1961 on appeal numbered 4141 and to vacate said order, denied on the stipulation that the Attorney-General may amend his answer to the same extent that the other parties are given permission to amend. In this way all respondents may replead the matter stricken in the sixth paragraph of the answers. On appeal numbered 4142 the counterorders differ from that submitted by appellant Lincoln Center, in that they omit mention of Mrs. Hubbard’s motives in connection with the Harold McCormick Trust. This trust is not directly involved and whether proof is admissible in connection with such motives as throwing light on her motives in connection with the trust involved is a matter for determination by the Referee. The same may be said as to what extent proof of “acts” may be admissible to show motive or intent. Concur — Breitel, J. P., McNally, Stevens, Eager and Steuer, JJ.